UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-136663 NOVA MINING CORPORATION (Exact name of registrant as specified in its charter) NEVADA 45-2753483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2903 1/2 Frank Gay Rd. Marcellus, New York 13108 (Address of principal executive offices) (Zip code) (315) 558-3702 (Registrant's telephone number, including area code) 9901 I.H. 10 West, Suite 800 San Antonio, Texas 78230 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of January 4, 2013 , the Issuer had 30,000,000 shares of common stock issued and outstanding. Explanatory Note Nova Mining Corporation (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended November 30, 2012 (the “Form 10-Q”), filed with the Securities and Exchange Commission on December 28, 2012 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (Extensible Business Reporting Language): 101.INS XBRL INSTANCE DOCUMENTS 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE The only other change reflects the change of address, phone numberand change ogmanagement from the original filing.No other changes have been made to the Form 10-Q Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 NOVA MINING CORPORATION NOVEMBER 30, 2012 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets as of November 30, 2012and February 29, 2012 (Unaudited) 3 Statements of Expenses For the three months ended November 30, 2012 and November 30, 2011 (Unaudited) For the nine months ended November 30, 2012 and November 30, 2011 (Unaudited) For the cumulative period from December 29, 2005 (Inception) to November 30, 2012 (Unaudited)) 4 Statements of Cash Flows For the nine months ended November 30, 2012 and November 30, 2011 (Unaudited) For the cumulative period from December 29, 2005 (Inception) to November 30, 2012 (Unaudited)) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mining Safety Disclosure 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 2 ITEM 1. FINANCIAL INFORMATION NOVA MINING CORPORATION (An Exploration Stage Company) BALANCE SHEETS (Unaudited) November 30, February 29, ASSETS Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities: Accounts Payable $ $ Accounts Payable - Related Party Interest Payable Accrued Liabilities Advance - Notes Payable Total Liabilities Stockholder's Deficit Preferred Stock, 100,000,000 shares Authorized; $0.00001 par value 0 shares Issued and Outstanding as of November 30, 2012 and February 29, 2012 - - Common Stock, 100,000,000 shares Authorized; $0.00001 par value 30,000,000 shares Issued and Outstanding as of November 30, 2012 and February 29, 2012 Additional Paid-In Capital Deficit Accumulated During the Exploration Stage ) ) Total Stockholder's Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements 3 NOVA MINING CORPORATION (An Exploration Stage Company) STATEMENT OF EXPENSES (Unaudited) Cumulative Since For the Three For the Three For the Nine For theNine December 29, 2005 Months Ended Months Ended Months Ended Months Ended (Date of Inception) to November 30, 2012 November 30, 2011 November 30, 2012 November 30, 2011 November 30, 2012 Expenses: General and administrative expenses $ Mining Property Costs - Mining Exploration Expense - Impairment of Loan Receivable - Total Operating Expenses Operating Loss ) Other Income (Expense): Interest Expense ) Net Loss $ ) $ ) $ ) $ ) $ ) Basic & Diluted Loss per Common Share $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these unaudited financial statements 4 NOVA MINING CORPORATION (An Exploration Stage Company) STATEMENT OF CASH FLOWS (Unaudited) Cumulative Since For the Nine For the Nine December 29, 2005 Months Ended Months Ended (Date of Inception) to November 30, 2012 November 30, 2011 November 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Stock Issued for General and Administrative Expenses - - 50 Donated Consulting Services and Expenses - - Changes in operating assets and liabilities: Prepaid Expenses - - ) Accounts Payable ) ) Accounts Payable - related party Interest Payable Accrued Liabilities ) Net Cash Provided used in Operating Activities ) ) ) CASH FLOWS FROM FINANCING: Proceeds from Issuance of Common Stock - - Proceeds from Loans - Related Party - - Payment on Loans - ) ) Expenses Paid by Non-Related Party as Advance - Proceeds from Loan - Other Net Cash (used in) Provided by Financing Activities Net (Decrease) Increase in Cash ) ) Cash at Beginning of Period - Cash at End of Period $ $ $ Non cash disclosures Reclass of Loan-Related Party to Loan- Third Party $
